Opinion filed July 13, 2006 















 








 




Opinion filed July 13, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00091-CV 
                                                    __________
 
                                     BENJAMIN
MOORE, Appellant
 
                                                             V.
 
                     CHRISTOPHER
AND IRMA PRIMEAUX, Appellees
 

 
                                        On
Appeal from the County Court at Law
 
                                                           Ector
  County, Texas
 
                                              Trial
Court Cause No. CC-4302-AD
 

 
                                             M
E M O R A N D U M   O P I N I O N
The trial court signed the order in this
termination and adoption suit on November 14, 2005. Benjamin Moore perfected
this appeal and filed the required filing fee. 
Both the clerk of the trial court and the court
reporter have notified this court in writing that  Moore has failed to make the necessary
arrangements to pay for the appellate record. 
The clerk of this court advised Moore
in a letter dated June 22, 2006, that failure to file in this court by July 7,
2006, proof of payment for the appellate record could result in the dismissal
of the appeal.  Moore has failed to respond to the June 22
letter.




 It appears
that the failure to file the appellate record is due to Moore=s
actions.  Tex. R. App. P. 37.3(b). 
Therefore, the appeal is dismissed.
 
PER CURIAM
 
July 13, 2006
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.